                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                     No. 7:18-CR-153-1-FL

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
       v.                                       )                      ORDER
                                                )
                                                )
 AUSTIN KYLE LEE,                               )



       This matter came before the court for hearing on motion by Walter Hoytt Paramore, III,

attorney for the defendant, seeking leave to withdraw as defense counsel. (DE 44). After

consideration of the arguments, the motion is DENIED. Walter Hoytt Paramore, III, shall remain as

defense counsel in this matter.

       It is ORDERED that the arraignment is continued to the court's June 4, 2019, term in New

Bern. All pretrial motions, including motions to compel discovery, motions to suppress, and motions

under Rules 7, 8, 12, 13, 14, 16, and 41 of the Federal Rules of Criminal Procedure, shall be filed

no later than May 13, 2019. Responses to motions shall be filed no later than May 27, 2019.

Untimely motions and motions filed in disregard of Local Criminal Rules 12.2 and 16.1, may be

summarily denied

       The court finds that the ends of justice seryed by granting this continuance outweigh the best

interests of the public and defendant in a speedy trial. The period of delay necessitated by this

continuance is excluded from Speedy Trial Act computation pursuant to 18 U.S.C. § 3161 (h)(7)(A).

       SO ORDERED, this /(;, day of April, 2019.




                                              United States Magistrate Judge
